Citation Nr: 1227944	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-14 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for residuals of a splenectomy due to an abdominal shrapnel wound.

2.  Entitlement to a separate compensable evaluation for a postoperative ventral hernia due to a shrapnel wound.

3.  Entitlement to a separate compensable evaluation for a residual scar from a laparotomy due to a shrapnel wound. 

4.  Entitlement to an initial evaluation in excess of 10 percent for residual scars from shrapnel wounds. 

5.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 28, 1979, to July 31, 1989; he also served for 10 years, 10 months, and 16 days prior to June 28, 1979, including a period from February 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and April 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's shrapnel wound claims have been recharacterized as noted on the title page to reflect the development of the case and the medical evidence of record.  In other words, because the RO has developed for the Board's review the question of entitlement to higher ratings for residuals of wounds, all residuals must be considered, including possible entitlement to separate ratings.

In April 2010, the RO denied entitlement to TDIU.  The Veteran submitted a timely notice of disagreement (NOD), but did not perfect his appeal.  However, the Veteran has asserted in the context of his claim for an increased evaluation for PTSD that he is unemployable.  A claim for TDIU is part of all claims for increase where unemployability has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU claim is therefore on appeal.

The Veteran requested a Board hearing in correspondence dated in April and May 2009, but later withdrew this request in September 2011.  See 38 C.F.R. § 20.704 (e)(2011).

The issue of entitlement to service connection for coronary artery disease (CAD) has been raised by the record.  VA treatment records establish that the Veteran has been diagnosed with CAD.  Recently amended regulations provide presumptive service connection for CAD as a result of exposure to herbicides.  Specifically, VA amended the regulations pertaining to diseases associated with exposure to certain herbicide agents to include ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).  In this regard, the record reflects that the Veteran served in the Republic of Vietnam and, therefore, he is presumed to have been exposed to herbicides.  The agency of original jurisdiction (AOJ) has not yet had the opportunity to adjudicate the claim of entitlement to service connection for CAD, to include as a result of herbicide exposure, and the issue is thus referred to the AOJ for appropriate action. 

(The issue of entitlement to TDIU is addressed in the remand that follows the Board's decision.) 


FINDINGS OF FACT

1.  The Veteran is currently in receipt of a 20 percent disability rating for residuals of a splenectomy, the highest schedular rating available; this disability has been asymptomatic throughout the course of this appeal. 

2.  The competent evidence of record shows that the Veteran has a post-operative ventral hernia with indication for a supporting belt, which is due to shrapnel wounds.

3.  The competent evidence of record shows that the Veteran has a residual scar from a laparotomy undertaken as a result of shrapnel wounds; the scar measures 6.5 square inches, but is not manifested by pain on examination, ulceration, adherence, instability, or limited motion. 

4.  The Veteran's residual scars from shell fragment wounds include 22 superficial scars measuring less than 12 square inches (77 sq. cm) combined; the scars are not symptomatic and do not result in any disabling effects.

5.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, nightmares, irritability, anger outbursts, depression, anxiety, and disturbances of motivation and mood, with difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for residuals of splenectomy due to an abdominal shrapnel wound have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.117, Diagnostic Code (DC) 7706 (2011). 

2.  The criteria for a separate compensable evaluation of 20 percent, but no more, for a postoperative ventral hernia due to a shrapnel wound have been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.114, DC  7339 (2008). 

3.  The criteria for a separate compensable evaluation of 10 percent, but no more, for a residual scar from a laparotomy due to a shrapnel wound have been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.118, DC 7801 (2008). 

4.  The criteria for an initial evaluation in excess of 10 percent for service-connected residual scars from shrapnel wounds have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.13, 4.118, DC 7802 (2008). 

5.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, DC 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here with the claims for initial evaluations, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issues of the ratings assigned to the now service-connected disabilities.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes VA examination reports, VA treatment records, and Social Security Administration (SSA) records.  He has identified no additional source of evidence in his current claim.  

The Veteran was afforded several VA examinations.  The examinations were adequate as they fully address the rating criteria as well as the impact of the disabilities on the Veteran's daily life.  The examination reports of June 2007 and October 2011 have also provided detailed findings on the impact of the Veteran's PTSD on his occupational and social functioning.  See 38 C.F.R. § 3.326 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2011).  

Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran's claims for higher evaluations are original claims that were placed in appellate status by a notice of disagreement (NOD) expressing disagreement with initial rating awards.  As such, separate ratings can be assigned for separate periods of time based on the facts found--a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Residuals of Splenectomy

Service connection for residuals of a splenectomy was granted by an April 2008 rating decision, and an initial 20 percent evaluation was assigned, effective January 29, 2007.  This decision was based on residuals of a splenectomy due to shrapnel wounds sustained from a land mine explosion in Vietnam.  

The Veteran's splenectomy has been rated under 38 C.F.R. § 4.117, DC 7706.  Under DC 7706, a maximum rating of 20 percent is provided for a splenectomy.  A note in connection with this diagnostic code provides that complications of a splenectomy, such as systemic infections with encapsulated bacteria, are to be rated separately.  38 C.F.R. § 4.117, DC 7706. 

As noted above, the Veteran's splenectomy has been assigned a 20 percent evaluation, which is the maximum rating under DC 7706.  Thus, the Veteran is already in receipt of the highest possible schedular rating for this disability without additional complications that may warrant a separate rating.  See 38 C.F.R. 
§ 4.117, DC 7706.  VA examination reports and clinical evidence establish that the Veteran's disability has been asymptomatic throughout the course of this appeal, and he has not alleged current symptoms.  Thus, an evaluation in excess of 20 percent is not warranted under DC 7706.

B.  Scars, Hernia

Historically, service treatment records (STRs) indicate that the Veteran received numerous shrapnel wounds during combat in Vietnam.  An emergency exploratory laparotomy with splenectomy and removal of shrapnel was initially performed at a mobile army surgical hospital.  Post-service chest X-rays reveal several metallic fragments in soft tissues of the lower chest.  An April 1989 retirement examination report notes an approximately 18 cm well healed scar, midline abdomen, as well as multiple scars on the legs, back, and left arm.

The shrapnel wounds have necessitated post-service operations for repair of a number of hernias.  In December 2001, he underwent repair of three incisional hernias.  In July 2005, he had scar tissue removed from the right lower abdomen. 

The April 2008 rating decision on appeal granted the Veteran service connection for painful scar, residuals of shrapnel wounds, with a 10 percent evaluation, effective January 29, 2007, under 38 C.F.R. § 4.118, DC 7801 (2008). 

The Veteran essentially contends that his scars are more disabling than contemplated by the current evaluation.  Specifically, he complains about pain along the laparotomy incisional line, as well as the periodic development of abdominal cysts/hernias.

The applicable rating criteria for scars are found at 38 C.F.R. § 4.118.  During the pendency of this appeal for increased ratings, the criteria for evaluation of scars were amended as of October 23, 2008.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008 unless the claimant specifically requests otherwise, which the Veteran did not in this case.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Accordingly, because the Veteran's claim for service connection was received in January 2007, only the pre-October 2008 version of the schedular criteria is applicable in this case.

Scars, like those of the Veteran, that do not involve the head, face, or neck can be rated under DCs 7801, 7802, 7803, 7804, and/or 7805.  However, assigning multiple ratings for the Veteran's individual scars would constitute prohibited pyramiding.  38 C.F.R. § 4.14. 

Under DC 7801, scars that are deep or that cause limited motion warrant a 10 percent rating when they cover an area or areas at least 6 sq. inches (39 sq. cm.), a 20 percent rating when they cover an area or areas at least 12 sq. inches (77 sq. cm.), a 30 percent rating when they cover an area or areas at least 72 square (sq.) inches (465 sq. cm.), and a 40 percent rating when they cover an area or areas at least 144 sq. inches (929 sq. cm).  38 C.F.R. § 4.118 (2008). 

Note 1 to DC 7801 indicates that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  38 C.F.R. 
§ 4.118.  A deep scar is one associated with underlying soft tissue damage.  Id., Note 2. 

Under DC 7802, scars that are superficial and do not cause limited motion warrant a maximum 10 percent rating when they cover an area of at least 144 sq. inches (929 sq. cm.) or more.  Under DC 7803, scars that are superficial and unstable warrant a maximum 10 percent rating.  Note 1 to DC 7803 defines an unstable scar as one where there is frequent loss of covering of skin over the scar.  Under DC 7804, scars that are superficial and painful on examination warrant a maximum 10 percent rating.  Note 1 to DC 7804 notes that a superficial scar is one not associated with underling soft tissue damage.  Id.

DC 7805 provides for scars to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2008). 

As discussed below, the record also raises the issue of entitlement to a separate compensable evaluation for the Veteran's post-operative ventral hernia.

DC 7339 concerns postoperative ventral hernias.  Under this section, a zero percent evaluation is warranted for wounds, postoperative, healed, no disability, with a belt not indicated.  A 20 percent evaluation contemplates a small hernia, not well supported by belt under ordinary conditions, or a healed ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.  A 40 percent evaluation is in order for a large hernia, not well supported by belt under ordinary conditions.  A 100 percent evaluation is warranted for a massive and persistent hernia, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable.  38 C.F.R. § 4.114, DC 7339 (2011).

A claimant is entitled to separate ratings for different problems or residuals of an injury if none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

The April 2008 VA scars examination report notes that the Veteran's shrapnel wounds resulted in numerous scars.  The first scar was located on the anterior surface of the trunk from the middle nipple area to below the navel, measuring 13 inches in length and 1/2 inch in width.  This scar resulted from the laparotomy  performed in Vietnam.  The Veteran stated that he could not sit up without dull pain in his upper chest at the nipple line.  There was underlying soft tissue damage.  The second scar was located on the anterior surface of the trunk, right of the navel, measuring 3 inches in length and 1/8 inch in width.  The third scar was located on the anterior surface of the trunk, just below the left nipple, measuring 1/2 inch in length and 1/8 inch in width.  The second and third scars resulted from post-service incisional hernia surgery.  The fourth scar was located on the anterior surface of the trunk, just to the right of the navel area, measuring 1 inch in length and 1/8 inch in width.  The fifth scar was located on the posterior surface of the left upper extremity, measuring 2 inches in length and 1/8 inch in width.  The sixth scar was located on the posterior surface of the left lower extremity, upper dorsum mid upper thigh, measuring 7 inches in length and 1/4 inch in width.  As to all of the scars, it was noted that there was no pain, tenderness on palpation, adherence to underlying tissue, resultant limitation of function or loss of function, or skin ulceration or breakdown over the scars.  There was no underlying soft tissue damage or limitation of motion with respect to scars 2-6.  

A June 2008 VA chronic pain consultation notes decreased touch "around multiple shrapnel scars."

A July 2008 private treatment record shows that X-rays revealed "about 30 small bullets all across abdomen and back." 

A November 2011 hernia Disability Benefits Questionnaire (DBQ) notes that the laparotomy scar measured 13 inches in length by 1/2 inch in width.  The Veteran reported that he could not sit up without dull pain in the upper chest at the nipple line.  He stated that the pain was constant.  There was underlying tissue damage, but no adherence to underlying tissue.  The examiner noted that the Veteran had had surgery for a ventral hernia, however none was currently present.  The diagnosis was healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.  The surgical status of the ventral hernia was described as irremediable.  The examiner further noted that there were other scars (surgical or otherwise) related to the listed diagnosis, and that the total area exceeded 39 square centimeters.  Finally, the examiner concluded that the Veteran's healed ventral hernia did not impact his ability to work.

A January 2012 scars DBQ notes the presence of 22 scars (not including the large laparotomy scar).  There were three scars on the left upper extremity, measuring 3.4 cm in length and 1.4 cm in width; 7 mm in length and 1.4 cm in width; and 2.6 cm in length and 1.2 cm in width.  There were four scars on the right lower extremity, measuring 1.1 cm in length and 5.5 cm in width; 1.4 cm in length and 4.6 cm in width; 1.5 cm in length and 3.6 cm in width; and 1.5 cm in length and 3.6 cm in width.  There were five scars on the left lower extremity, measuring 9 cm in length and 3 cm in width; 10 cm in length and 10 cm in width; 1.3 cm in length and 2 cm in width; 1.2 cm in length and 1.4 cm in width; and .4 cm in length and 1.4 cm in width.  There were eight scars on the anterior trunk, measuring 1.4 cm in length and 1.5 cm in width; 1 cm in length and .7 cm in width; 1 cm in length and 1.3 cm in width; 1.1 cm in length and .4 cm in width; 3 cm in length and .6 cm in width; 1.5 cm in length and 4 cm in width; .8 cm in length and 1.5 cm in width; and 1.7 cm in length and .4 cm in width.  There were two scars on the posterior trunk, measuring .8 cm in length and 1.5 cm in width, and 1.7 cm in length and 1.3 cm in width.  All of the scars were superficial and non-linear, with no skin ulceration or breakdown.  None of the scars resulted in limitation of function, and there was no muscle or nerve damage associated with any of the scars.  The combined total area in squared centimeters for each affected anatomical region was 9.86 (left upper extremity), 26.29 (right lower extremity), 30.50 (left lower extremity), 7.04 (anterior trunk), and 3.41 (posterior trunk).  The examiner concluded that the scars did not impact the Veteran's ability to work.

In April 2008, the RO granted service connection for "painful scar, residuals of shrapnel wounds," and assigned a 10 percent evaluation under DC 7801.  This rating was based on the April 2008 VA scars examination report, which noted the presence of six scars from shell fragment wounds, including the large laparotomy scar.  In a March 2012 supplemental statement of the case (SSOC), the RO continued the 10 percent evaluation.  This rating was based on the January 2012 DBQ, which noted the presence of 22 scars from shell fragment wounds, but (as the Veteran correctly notes) did not include the large laparotomy scar.  See March 2012 SSOC.

The medical evidence of record clearly indicates that the Veteran has 23 scars.  The largest scar, a residual of the in-service laparotomy, is the only scar that can be considered deep as it is associated with underlying tissue damage.  The Veteran complains that there is constant pain at the surgical site.  However, the April 2008 VA examiner noted that there was no tenderness to palpation.  Under the criteria in effect prior to October 23, 2008, a 10 percent rating is warranted for a scar, other than the head, face, or neck, that is deep.  38 C.F.R. § 4.118, DC 7801.  The medical evidence of record shows that the scar is 13 cm by 1/2 cm, which equates to 6.5 square inches (39 sq. cm).  Therefore, the Board concludes that the Veteran is entitled to a separate rating for the laparotomy scar under DC 7801.  However, a 20 percent evaluation under DC 7801 is not warranted because the laparotomy scar has not been shown to cover an area exceeding 12 square inches (77 sq. cm).

In addition, the Board notes that the remaining 22 service-connected scars are not compensable.  DC 7800 is not applicable, as these scars do not affect the Veteran's head, face, or neck.  DC 7801 is not applicable because none of these scars is deep.  DCs 7802, 7803, and 7804 do not warrant a compensable rating because the scars do not cover an area exceeding 144 square inches (929 sq. cm.).  The Board notes that the RO assigned a 10 percent evaluation for these residual scars under the October 2008 criteria, however, the Board will not disturb this rating.

Moreover, the medical evidence does not show that any of the Veteran's scars have caused any functional limitation to warrant a higher rating under DC 7805.  While the Veteran's reports of pain associated with the post-operative ventral hernia scar are noted in the medical records, there is no evidence that indicates that he has functional loss attributed to this service-connected scar.  In fact, the VA examination reports of record show that there is no functional loss or limitations attributable to any of the Veteran's scars.

Finally, the Board finds that the Veteran meets the criteria for a 20 percent evaluation for a ventral hernia under DC 7339, as the November 2011 VA examiner diagnosed "[h]ealed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt."  (Oddly, the examiner indicated that there was no hernia, yet there was the need for a supporting belt.  Giving the claimant the benefit of the doubt on this point, a 20 percent rating is warranted.)  However, a 40 percent disability rating is not warranted because no hernia has not been described as large, and the evidence does not show that any hernia is not well supported by a belt under ordinary conditions.

The Board has considered the Veteran's statements with regard to the severity of his scars.  The Veteran is competent to provide statements regarding his current symptomatology, and the Board finds that his statements are credible.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his scars and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the VA examiners who thoroughly examined the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

C.  PTSD

Service connection for PTSD was granted by a July 2007 rating decision, and an initial 50 percent evaluation was assigned, effective January 29, 2007.  

The Veteran's PTSD has been rated under DC 9411, 38 C.F.R. § 4.130 (2011).  Under DC 9411, a 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.  

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The GAF scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  A score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 31-40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

At the outset, the Board notes that the Veteran received regular individual psychotherapy from June 2007 until August 2010.

The Veteran submitted to a VA PTSD examination in June 2007.  He reported intrusive thoughts, distressing dreams, avoidance, feelings of detachment, restricted range of affect, sleep disturbance, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  He had good relationships with his wife and children, and had occasional social relationships.  He liked to hunt.  He had worked full-time in the field of law enforcement for 10-20 years, but reported a history of inappropriate behavior and frequent anger at work.

The Veteran was cooperative and friendly during the interview.  He was also clean and neatly groomed.  Speech and psychomotor functions were unremarkable.  His mood was good, and his affect was normal.  He denied any suicidal or homicidal thoughts.  He denied any difficulty with activities of daily living.  Attention was intact.  The Veteran denied obsessive/ritualistic behavior and panic attacks.  Good impulse control was noted. 

The examiner diagnosed PTSD with chronic, frequent, and moderate symptoms.  He determined that the Veteran's social and occupational impairment was of moderate intensity.  He noted deficiencies in work and mood based on the Veteran's history of frequent anger.  A GAF score of 55 was assigned.

SSA records show that the Veteran was found to be disabled effective November 2007 due to PTSD and a back disorder.  

An undated SSA Form 3367 shows that the Veteran reported being unable to work due "back problems/PTSD/hearing/alcoholism/depression/hypertension."  He stated:  "I am in constant pain.  I cannot carry a gun at work any longer due to my condition.  I cannot stand on my feet longer than approximately 15 minutes.  I cannot walk any distance.  I cannot be around groups of people."  When asked "Why did you stop working?" the Veteran replied "I could no longer work due to my condition.  I did not trust myself carrying a gun."

SSA records contain a psychological evaluation dated in July 2008.  The Veteran reported that he lived with his wife of 29 years, his adult daughter, and his young granddaughter.  He described the relationship with his wife as "somewhat conflicted."  He got along reasonably well with his daughter, granddaughter, and two step-children.  He also had good relationships with his mother, three brothers, and sister.  He occasionally did laundry, cooking, and shopping.  He went hunting regularly and fishing occasionally.  He liked to watch television and read.  He had worked as a security guard for 16 years, but not since November 2007 "due to a combination of [] psychiatric and medical difficulties."  The Veteran reported that he was distrustful of others and preferred to engage in solitary activities.  He complained of nightmares, flashbacks, avoidance, feelings of detachment, diminished interest in activities, sleep disturbance, irritability with anger outbursts, difficulty concentrating, hypervigilance, exaggerated startle response.  He had experienced episodic problems with depression.  Current symptoms included anxiety, nervousness, tension, feeling restless, ruminations, constant worry, problems with attention and concentration, and difficulty making decisions.  He gave a history of self-medication with alcohol.  The Veteran denied suicidal or assaultive ideation.  He also denied hallucinations and delusions.  

The Veteran was appropriately dressed, but poorly groomed, to include being unshaven.  He was agitated, hypervigilant, very dysphoric, despondent, and restless.  Speech was normal.  Mood was severely depressed, quite anxious, and very tense.  Affect was blunted.  Recent and remote memory were intact.  Thoughts were logical, coherent, and goal-directed.  Social judgment and interpersonal insight were relatively poor.  

The diagnoses included PTSD, chronic, severe; major depression, recurrent, severe, without psychotic features, chronic; generalized anxiety disorder, alcohol dependence; and schizoid personality disorder.  The psychologist concluded that the Veteran had moderate to marked deficits in the ability to understand, carry out, and remember instructions in a work setting.  He was also "unable to make acceptable work decisions in a consistent or reliable manner."  The psychologist further concluded that the Veteran had marked to extreme deficits in his ability to respond appropriately to supervision, co-workers, and work pressures in a work setting.  Finally, he noted that the Veteran was unable to manage his own financial affairs without some assistance.  A GAF of 45 was assigned.

VA mental health records dated from April 2008 to September 2009 show that the Veteran continued to drink.  He was on leave without pay from his job after losing some type of clearance when he was diagnosed with PTSD.  He had become increasingly stressed because he felt that he could no longer perform any of his job duties.  He was easily agitated and had a low frustration tolerance.  He also reported poor sleep, and flashbacks.  Mood lability and affective instability were noted.  He received a GAF score of 40 in April 2008.  In August 2008, the Veteran was accepted into residential treatment for PTSD and substance abuse.  At the time, he complained of nightmares, flashbacks, nervousness, problems controlling anger or emotions, and "depression too much drinking."  He left, however, after learning that he would be unable to leave the program for the first 21 days.  In September 2008, he appeared more alert and focused; his mood was somewhat dysphoric and his affect was labile.  He continued to drink and reported difficulties with the relationships in his life because of alcohol.  

In a correspondence dated April 2009, the Veteran stated that "PTSD has altered my entire life" and that "I cannot function in day to day living because of my depression, residuals from PTSD, and problems with alcohol."  In the May 2010 NOD, the Veteran stated that he was retired from the Anniston Army Depot because of his PTSD.

In June 2010, the Veteran was treated for acute change in mental status after a bout of heavy drinking.  His wife indicated that he was drinking 60-70 beers a day.  He had stopped taking his anti-depressant almost one year earlier.  He complained of insomnia, nightmares, social isolation, and depression.  The impression was PTSD.  

An October 2011 PTSD Disability Benefits Questionnaire (DBQ) shows that the Veteran reportedly lived with his wife and grandson.  He had friends at a hunting club, although he could no longer hunt because of health problems.  He did not go out much and avoided public places.  He complained of sleep disturbance, irritability or outbursts of anger, hypervigilance, exaggerated startle response, depression, anxiety, and suspiciousness.  He stated that the medication he had been given had not helped.  He reportedly had quit drinking 2-3 years earlier, but currently drank a pint to a quart of liquor once a week.  He had retired in 2007 because his PTSD symptoms "rendered him unable to carry a gun."  He also reportedly had not been to therapy since August 2010; the doctor noted that something had happened during treatment and the Veteran did not want to go back.   

The Veteran was alert and oriented.  His mood was mildly irritable.  Affect was congruent with mood and somewhat sarcastic.  He was somewhat guarded during the interview.  A GAF of 52 was assigned.  The psychologist determined that the Veteran's moderate symptoms "might cause moderate problems in occupational functioning, including difficulty interacting with others or being in crowded or loud settings."  The doctor specifically noted that the Veteran was not reporting severe symptoms that would cause total occupational impairment or prevent him from obtaining/maintaining all types of employment.  He did note that the Veteran might be unemployable due to his medical problems, but concluded that he was not unemployable in a sedentary or physical setting solely due to the effects of PTSD.

The Board finds that the evidence more closely approximates the criteria for a 50 percent rating for PTSD.  The Veteran has irritability, anger, chronic sleep impairment, nightmares, and depression.  He has not worked since November 2007.  However, he is able to function on a daily basis with no difficulty.  The evidence indicates that the Veteran has consistently experienced this level of symptomatology.

A rating higher than the currently assigned 50 percent is not warranted for the entirety of the appellate period.  Review of treatment records from June 2007 to August 2010 shows no evidence that the Veteran's PTSD impaired his performance of routine activities, his speech, his ability to function independently, or his ability to control his impulses.  Nor did he exhibit spatial disorientation or obsessional rituals which interfered with routine activities.  The evidence of record does not indicate that the Veteran was unable to establish or maintain effective relationships, as he lived with his wife, daughter, and grandchild during this time period.  Furthermore, the June 2007 and October 2011 VA examiners specifically found the Veteran to have moderate symptomatology and to display moderate occupational impairment.  There is no evidence that the Veteran has at any time displayed stereotyped speech, difficulty in understanding complex commands, or impaired abstract thinking.  He has regularly denied suicidal and homicidal ideations and psychotic symptoms.  He has also denied visual or auditory hallucinations.  The Veteran has also consistently reported being able to do chores around the house as well as perform activities of daily living.  Although he showed up at the July 2008 evaluation unshaven, no evidence dated after July 2008  demonstrates that the Veteran has poor hygiene.  Finally, he is able to manage his finances, albeit with assistance from his wife.

GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the veteran's disorder.  See 38 C.F.R. § 4.126(a).  In this case, the multiple psychiatric evaluations completed during the current appeal reflect the extent and severity of the Veteran's actual PTSD symptoms, which are suggestive of occupational and social impairment with reduced reliability and productivity, i.e. the level of impairment contemplated in the currently assigned 50 percent rating for psychiatric disabilities.

The Board acknowledges the Veteran's tendency to isolate himself; however, the evidence indicates that the Veteran has relationships with his wife of 33 years, his children, his grandchildren, and his siblings.  Thus, an inability to establish and maintain effective relationships has not been shown.  In any event, the assigned 50 percent rating contemplates difficulty in establishing and maintaining effective work and social relationships.  Further, the Board acknowledges that the evidence shows the Veteran's symptoms cause difficulty in adapting to stressful circumstances; however, the remainder of the Veteran's symptomatology cannot be said to equate to the level of disability contemplated by a rating of 70 percent.  The collective evidence of record does not show occupational and social impairment with deficiencies in most areas.  

The Board also acknowledges the July 2008 private provider's finding of moderate to marked deficits in the Veteran's ability to understand, carry out, and remember instructions in a work setting, as well as his finding of marked to extreme deficits in the Veteran's ability to respond appropriately to supervision, co-workers, and work pressures.  However, the Board finds that this report is not consistent and is not supported by treatment records from the Veteran's VAMC treatment providers, who have documented in regular treatment reports from 2007 through 2010 that the Veteran was no longer working as a security guard because his PTSD diagnosis precluded him from carrying a gun.  In addition, the October 2011 VA examiner specifically noted that the Veteran was not reporting severe symptoms that would cause total occupational impairment or prevent him from obtaining/maintaining all types of employment.  The Board thus finds the July 2008 evaluation less probative, as it is not consistent with the remainder of the treatment records, to include the Veteran's own reports of the level and types of symptoms he has experienced throughout the claim period, especially when being seen for treatment.  The Board gives greater weight to the comments made for treatment purposes because they were made in the context of seeking care rather than in the context of a pursuit of compensation benefits.

As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


D.  Extraschedular Consideration

The Board has also considered whether the Veteran's disabilities are so exceptional as to require consideration of an extraschedular rating.  In Thun v. Peake, the Court held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id. 

In this case, the schedular criteria are adequate to address the Veteran's level of disability.  The disability ratings take into consideration both occupational and social impairment.  The Veteran's subjective and objective symptoms are contemplated in the rating criteria and are allowed for in his disability ratings.  There is nothing unusual in his specific case of complaints of depression, anxiety, nightmares, sleep disturbance, hypervigilance, postoperative ventral hernia, or  painful scar that renders the rating schedule inadequate to address his disabilities.  In light of this finding, there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  Thun, 22, Vet. App. at 116.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for residuals of splenectomy due to an abdominal shrapnel wound is denied.

Entitlement to a separate 20 percent evaluation for a postoperative ventral hernia due to a shrapnel wound is granted, subject to the rules governing the payment of compensation benefits.

Entitlement to a separate 10 percent evaluation for a residual scar from a laparotomy is granted, subject to the rules governing the payment of compensation benefits.

Entitlement to an initial evaluation in excess of 10 percent for residual scars from shrapnel wounds is denied. 

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.


REMAND

The Veteran's statements throughout this appeal have indicated that he is unemployable as a result of PTSD.  The evidence of record establishes that the Veteran has not worked since November 2007.  The Board notes that the Veteran was granted SSA disability benefits as a result of his PTSD and a nonservice-connected back disorder.  Additionally, November 2007 correspondence from his former employer shows that the Veteran was permanently disqualified from assignment to the Anniston Army Depot due to a finding that his medical condition prevented him from safely responding to emergency situations that "require[d] [him] to respond with all of [his] Response Force equipment."  Accordingly, the Board finds that a claim for a TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Also, the Board observes that, in April 2010, the RO denied entitlement to a TDIU.  The rating decision noted that the Veteran did not meet the schedular requirements for an award of a TDIU and that the evidence was insufficient to warrant consideration on an extraschedular basis.  However, the Board has now granted service connection for a postoperative ventral hernia and a residual scar from a laparotomy.  Thus, in addition to the service-connected PTSD (50 percent), service connection is also in effect for residuals of splenectomy due to abdominal shrapnel (20 percent), postoperative ventral hernia due to shrapnel wound (20 percent), residual scar from a laparotomy (10 percent), and residual scars from shrapnel wounds (10 percent).  These disability ratings combine to 70 percent.  See 38 C.F.R. § 4.25 (2011).  As such, the Veteran meets the requirements for entitlement to TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  The determinative issue, therefore, is whether the Veteran is shown to be unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities without regard to advancing age.

Prior to adjudication of the TDIU issue, however, the Board finds that a medical opinion as to the effect of the Veteran's service-connected disabilities on his employability is necessary.  VA examiners have opined as to the effect of the service-connected PTSD, postoperative ventral hernia, and residual scars from shrapnel wounds on the Veteran's employability.  However, no medical professional has commented on whether the Veteran's service-connected splenectomy and/or residual laparotomy scar render him unable to secure or follow substantially gainful employment in combination with the other disabilities.  

The Veteran should also be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate entitlement to TDIU.  See 38 C.F.R. § 3.159(b)(1).  The letter should include information regarding the criteria for assigning effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Veterans Claims Assistance Act of 2000 letter pertaining to the issue of entitlement to a TDIU.  The letter should contain notice of the manner in which effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination.  The claims file, to include a copy of this remand, must be made available to the examiner.  The examiner must consider the collective effect of the Veteran's service-connected disabilities.  Report of the examination must include discussion of the Veteran's documented medical history and assertions.  In addition, the examiner must elicit from the Veteran and record for evaluation purposes a full work and education history.  Following examination of the Veteran and review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's service-connected PTSD, residuals of splenectomy due to abdominal shrapnel, postoperative ventral hernia due to shrapnel wound, residual laparotomy scar, and residual scars from shrapnel wounds combine to preclude substantially gainful employment that is consistent with the Veteran's education and occupational experience.  

A full and complete rationale for all opinions expressed must be provided.  

3.  After undertaking any other development deemed appropriate, readjudicate the issue of entitlement to TDIU.  If the benefit remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


